                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               SAN ANGELO DIVISION

 AUSTIN RAY CARPENTER,

                                  Petitioner,

                                                         No. 6:19-CV-00013-H

 LORIE DAVIS-DIRECTOR
 TDCJ.CID,

                                Respondent.

                       MEMORANDUMO PIN] ONAND ORDER

       In his amended 28 U.S.C.    $ 2254 habeas   petition, Texas inmate Austin Ray

Carpenter, with the assistance ofcounsel, chailenges his state-court conviction and sentence.

(Dkt. No. 7.) Respondent has filed her Answer with Brief in Support, along with copies of

Petitioner's state-coufi records (Dkt. Nos. 16, 17), and Petitioner has fi.led his Reply (Dkt.

No. 21). Also pending before the Court are Petitioner's Motion for Sanctions for Egregious

Prosecutorial Misconduct with Brief in Support (Dkt. Nos. 18, 19), Respondent's Response

in Opposition (Dkt. No. 23), Petitioner's Supplemental Motion for Sancfions (Dkt. No. 24),

and Petitioner's First Supplemental Motion for Sanctions for Egregious Prosecutorial

Misconduct (Dkt. No. 26). Aftu considering the pleadings and relief sought by Petitioner,

the Court finds that the Petition should be dismissed without prejudice for failure to exhaust

state-court remedies, and the motions for sanctions should be denied.

l.     Background

       On November 9 , 2016, Petitioner pled guilty to aggravated assault with a deadly

weapon in cause number B-16-0348-58 in the 119th District Court of Tom Green County,

Texas. Under the terms ofthe piea agreement, Petitioner received a deferred adjudication
of guilt and was placed on communify supervision fot seven years. Petitioner waived his

right to appeal the order of defened adjudication. He did not f,le a direct appeal or a state

application for writ ofhabeas corpus challenging the delened-adjudication proceedings.

       On May    |,   2017 , the prosecution   flled a Motion to Revoke Deferred Adjudicatron

Probation and to Proceed to Adjudicate Guilt, followed by an amended motion with new

allegarions on September 5, 2017     .   The trial court found that Petitioner had violated the

terms ofhis community supervision, revoked his probation, and adjudicated him guilty of

the offense of aggavated assault with a deadly weapon. The trial court assessed

punishment of 13 years' confinement in the Texas Deparrment of Criminal Justice.

Petitioner filed an appeal on October 10, 2017 , which remains pending. Petitioner has not

flled a petition for discretionary review (PDR) or state application for writ ofhabeas corpus

challenging the adjudication of guilt.

       The Court understands Petitioner to raise the following grounds for review in his

amended federal petition:

       (1)    He was denied effective assistance ofcounsel, due process oflaw, and
              equal protection oflaw at the inirial appearance and bond hearing held
              on January 6, 2016.

       (2)    He was actually and constructively denied his right to effective
              assistance of counsel whrle he was held in pretrial confinement lor       11

              months from January 6, 2016 until November 10,2016.

       (3)    He was denied his right to effective assistance ofcounsel, due process,
              and equal protection during the plea-bargaining process when the State
              demanded he surrender his rights in order to gain his freedom from
              preffial incarceration.

       (4)    He was actually and consffuctively denied his right to effective
              assistance ofcounsel, due process, equal protection, and fleedom f?om
              cruel and unusual punishment when the State prosecuted and


                                                    2
              convrcted him to 13 years in pnson without a jury trial and used his
              involuntary and coerced confession and guilty plea against him.

       (s)    He was actually denied his right to effective assistance of appellate
              counsel.

       In sum, Petitioner's grounds one, two, and three are challenges to proceedings

leadrng up to and including his guilty plea and the order ofdeferred adjudication placing

him on community supervision. Petitioner's grounds four and five are challenges to the

proceedings that resulted in his 13-year sentence and the still-pending appeal in state court,

       In her Answer with Brief   h    Support, Respondent argues that Petitioner's federal

habeas petition should be dismissed as unexhausted under 28 U.S.C. $        2254$)becavse

Petitioner has never presented his claims to the Texas Court of Criminal Appeals in a

petltion for discretionary review or in a state application for writ ofhabeas corpus. Also,

Respondent argues that Petitioner's gtounds one, two, and three are time-barred under

28 U.S.C. S 2254(d). Fina11y, Respondent argues that Petitioner's claims raised in his

grounds four and five are meritless.

2.     Legal Stanilards

       Under 28 U.S.C. 00 2254@)(1) and (c), as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), "[flederal habeas relief is avarlable to state

prisoners only after they have exhausted their claims in state   court."   O'Sullivan v. Boetckel,

526U.S.838,839(1999). "Theexhaustionrequirementof$2254(b)ensuresthatthestate

courts have the opportunity fully to consider federal-law challenges to a state custodial

judgment before the lower federal courts may entertain a collateral attack upon that

judgment." Duncan v. Walker,533 U.S. 167, 178-79 (2001). The federal habeas statute is

"designed to confum that state courts are the principal iorum for asserting constitutional

                                                 3
challenges to state convictions." Harrington       t   Richter,562 U.S. 86, 103 (201 1).

Additionally, the exhaustion requirement helps "ensure that state proceedings are the

central process, not just a preliminary step for a later federal habeas proceedrng." Id.

        AEDPA provides that     habeas relief "shali not be      grarted" unless the applicant has

exhausted state remedies, there is an absence of available state corrective process, or thele

are circumstances that render such corrective process ineffective to protect the petitioner's

rights. 28 U.S.C.0 2254b)0); Jonesv.        Jones,     163F.3d285,299 (sth Cir. 1998). But

"[f]ederal courts sitting in habeas are not an altemative forum for trying facts and issues

which   a prisoner made   insufficient effolt to pursue in state proceedings." Williams v. Taylor,

s29 U.S. 420, 437 (2000).

        "The exhaustion requtement is satisfied when the substance ofthe federal habeas

claim has been fairly presented to the highest state court." Whitehead v. Johnson, 157 F.3d

384,387 (5th Cii. 1998). The highest state court in Texas for criminal matters is the Texas

Court of Criminal Appeals. Richardson        t   Procunier, 7 62 F .2d 429 , 431-32 (Sth   Cil.   1985).

Thus, a Texas prisoner may satisry the exhaustion requirement by presenting both the

factual and legai substance of his claims to the Texas Court of Criminal Appeals in either a

petition for discretionary review or   a   postconviction habeas corpus application pursuant to

article 1 1.07 of the Texas Code of Criminal Procedure.          See   Tex. Code Crim. Proc. Ann. art.

11.07(WestSupp.2013); Andersonv.Johnson,338F.3d382,388n.22(Sthcir.2003).                             A

habeas petitioner has not exhausted his state remedies         if he has the right to raise the




                                                       4
questions by any avarl.able procedure under state     law.   Lowe v. Scott,48 F.3d 873, 875

(5th Cir. 1995).

3.       Analysis

         Petitioner readily admits that "[t]here is no question that [he] has not exhausted his

state appellate remedies." (Dkt. No. 8 at 1.) He also indicates that his direct appeal was

pending before the   Thtd Court ofAppeals ofTexas when          he filed this federal petition, and

he has not filed a petition for discretionary review. (Dkt. No. 7 at     2.) The Court's review

of the available online state-court records confirms that the    d   ect appeai remains pending.r

Petitioner does not mention any state application for a writ ofhabeas corpus in his

pleadings, and a review of the applicable state-cout records-as well as the Respondent's

Answer with Brief in Support-confirm that no state habeas application has been flled.

(SeeDkt. No. 16 at 4, Dkt. No. 17.)

         Petitioner urges the Court to excuse his failure to exhaust because circumstances

exist that render state post-conviction remedies ineffective to protect his rights.

See   28 U.S.C. $ 22540)(l)(Bxii). Petitioner places special emphasis on his indigence to

argue that Texas's post-conviction remedies are inadequate to address his claims         of

ineffective assistance ofcounsel. In support ofhis argument that he shouldnotbe required

to exhaust, he relies on Trevino   t. Thaler,569 U.S.   413 (2013).'? But neither Trevino nor




I See Texas Courts Online-Court of Criminal Appeals, available at    https://www.txcourls.govlcca,
Case No. 03-17-00661-CR (last visited Oct. 4,2019).

2
 The Court need not address Petitioner's reliance on Sorto r Dat is,859 F.3d 356 (5th Cir. 2017),
other than to note that Respondent has correctly explained that the Fifth Circuit has withdrawn the
opinion, and in any event, it is not applicable to the situation in this case. (Dkt. No. 16 at6-'7.)

                                                  5
other relevant authorities support Petitioner's request for the Court to excuse his failure to

exhaust.

       Trevino held that, under certain circumstances, a court may excuse the procedural

default of ineffective-assistance-of-counsel claims when a petitioner shows that his counsel's

ellors-or the absence of counsel-during       state habeas procedures caused the default and

that the petitioner was prejudiced as a result. These cases involve situations where a

petitioner has already challenged his conviction in the state high court, but because of

defects in his representation during that process, the state court was unable to properly

consider a potentially meritorious claim and the state corective process is no longer

avatlable.

       Here, in contrast, Petitioner's claims are not proceduraily defaulted-he has never

challenged his conviction in the Texas Court of Criminal Appeals. Petitioner is represented

by counsel in his stil1-pending state appeal, and in the event his state appeal is unsuccessful,

he can strl1 fiIe a petition for discretionary review or a state habeas application prior to filing

his federal habeas petition. Petitioner must present his claims to the Texas Court      of

Criminal Appeals before he can challenge his conviction in federal court.

       Further, Petitioner relies on Trevino for his assertion that Texas offers no effective

conective process for petitioners who raise ineffective-assistance-of-counsel claims. But

Trevino does not support his assertion. Trevino expressly "recognized the importance         of

federal habeas corpus principles designed to prevent federal courts from interfering with a

State's application of its own fumly established, consistently followed, constitutionally

proper procedural rules." Treino,569U.S.       at42l. The Trevino    Court conciuded that

"there are often good reasons" for ineffective-assistance-of-counsel claims to be reserved for

                                                 6
collaterai-rather than direct-review proceedings. Id. at 429. Fnally, and in any event,

Texas case law undermines Petitioner's assertion. Texas prisoners routineiy bring

ineffective assistance of counsel claims with some success.      See, e.g. ,   Ex Parte Saenz, 491

S.W.3d819(Tex.Crim.App.2016); EtParteDeLosSantos,2015WL5451710(Tex.Crim.

App. 2015); and Ex Pate Thompson,2012WL 3996655 (Tex. Crim. App.2012).

       Petitioner also argues that he should be excused from exhaustion because the

avatlable state processes are "not teasonably likely to produce the intended result."

(Dkt. No.   2l at3).   Specifically, Petitioner argues that the state habeas review procedure is

ineffective because he is unlikely to win ifhe proceeds without an a$orney. But the Court

notes again that Petitioner is represented by counsel, and presumably, his counsel made the

choice to file his challenge in this Court rather than first pursuing state habeas reliefin a

procedurally corect manner. The Fifth Circuit has "observed that the exhaustion

requirement may be excused if seeking a remedy in state court wouid be futile." Fisher               v.


Teras, 169F.3d295,303 (5th Cn. 1999). But the futility exception does not al1ow

petitioners to avoid presenting their claims to the highest state court simply because they

beiieve they are unlikely to   win. The exception     applies when the state high court has

recently decided the same legal question adversely to the petitioner. Id. Petitioner has not

shown that fhe futiliry exception applies here.

       In sum, Petitioner's admission and the state-court records show that he has not yet

presented his claims to the Texas Court of Criminal Appeals, and he has not demonstrated

that any exception to the exhaustlon requirement applies in his case. Thus, the Court




                                                  7
concludes that this petition should be dismissed without prejudice for failure to exhaust state

remedies.


4,     Motions for Sanctions

       Counsel for Petitioner also filed a motron for sanctions and two supplemental

motions, complaining that because of this case, the district attomeys of Tom Green County

have engaged in "egregious prosecutorial misconduct" causing counsel to suffer professional

hardship in his representation ofclients in unrelated pending state criminal matters.

Counsel requests sanctions that essentially amount to habeas relief for Petitioner. To the

extent Petitioner argues that he should be excused for his failure to exhaust based on the

alleged prosecutorial misconduct in unrelated pending state criminal matters, the Court

finds that those circumstances do not excuse his failure to exhaust. Further, the reliefhe

seeks does   not appear to remedy the misconduct about which he complains. The Court

finds that the motions provide no meritorious lega1 basis for granting the reiief he seeks in

this case and should be denied.3

5.     Conclusion

       The Court has conducted a thorough examination of the pleadings, the relevant

state-court records, and the applicable law. For the reasons set forth above and in

Respondent's Answer, the Court finds that Petitioner has failed to exhaust his claims by

presenting them to the Texas Court of Criminai Appeals in either a petition for discretionary




rThe Court takes judicial notice of Civil Action No. 6:19-CV-00061-H, filed on October 1, 2019,by
Counsel's law partner, Patricia Stone, raising the same or similar claims under 42 U.S.C I 1983
against Defendants Tom Green County and District Attorneys Allison Palmer and John Be st. That
matter remains pending.

                                                8
review or an application for writ ofhabeas corpus, and the instant petition is dismissed

without prejudice for failure to exhaust.

         It is, therefore, ordered:

         1.     The instant Petition for Writ of Habeas Corpus is dismissed without prejudice

to Petitioner Austin Ray Carpenter's right to pursue his state-court remedies.

         2.     Petitioner's Motion for Sanctions for Egregious Prosecutorial Misconduct,          as


well as the supplemental motions for sanctions, are denied.

         3.     A11   reliefnot expressly granted is denied, and all pending motions not

previously resolved are denied.

         4.     Pursuant to Rule 22 ofthe Federal Rules ofAppellate Procedure and

28 U.S.C. S 2253(c), Petitioner has failed to show that reasonable jurists would find         it

"debatable whether [this Court] was corect in its procedural ruling," and any request for a

certificateofappealabilityisdenied. Slackv.McDaniel,529U.S.473,484(2000).

         Petitioner is cautioned that the one-year statute of limitations for filing non-capital

habeas corpus petitions in federal court    will be applicable to any subsequent petition that he

may file, and the petition in this case will not tol1 the limitations period.    See   28 U-S.C.


i   2244(d).4




aThe one-year limitation period in 28 U.S,C. 2244(d)(1) generally begins to run when the state
                                                 $
coutjudgment becomes final by the conclusion ofdirect review or the expiration of time for seeking
such direct review . Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003) (quoting 28 U.S C.
0 2244(dX1)(A). "[D]irect review includes a
                                                 petition for writ of certiorari to the Supreme Court."
Id, (citing Giesberg v. Cockrelt,288 F.3d268,270 (5th Cir. 2002)). See Flanagan v. Johnson, 154F.3d
 196,197 (sth Cir. 1998) (noting that a state conviction became final 90 days after the Texas Court of
Criminal Appeals entered judgment even though petitioner did not file a petition for writ of
certiorari).

                                                   9
Datedoctober'1 ,2otg.




                        J        S   WESLEY H NDRIX
                            ited States District Judge




                            10
